DETAILED ACTION
Response to Amendment
This Office Action is responsive to Applicant’s arguments and request for reconsideration of application 16/860,618 (04/28/20) filed 10/22/21.
Allowable Subject Matter
Claims 1 - 18 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Please refer to the prosecution history of the instant application.  In particular, applicant’s remarks (10/22/21), pgs. 8 - 12 which discusses why the claimed invention is “significantly more” in light of Alice 101.
Please refer to the prosecution history of the instant application.  In particular, the applicant’s remarks (10/22/21) on pgs. 12 - 14 which distinguish the instant claimed invention from the closest prior art references listed below.
Kirch, US Pub. No. 2018/0158057; and
Shamai, US Pub. No. 2020/0356989.
With respect to the non patent literature reference listed below:
“First Data Corporation Granted United States Patent for Systems and Methods Providng Multiple Account Holder Functionality.  Global IP News.  Business and Commerce Patent News; New Delhi.  June 28, 2014. (hereinafter First Data Corporation)
First Data Corporation, is relevant because it is directed to creating a secondary account for a recipient where transaction rules can include funding from a primary 
The examiner incorporates the applicant’s remarks by reference as reasons for allowance of claims 1 - 18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARA C HAMILTON whose telephone number is (571)272-1186. The examiner can normally be reached Monday-Thursday, 8-5, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SARA CHANDLER HAMILTON
Primary Examiner
Art Unit 3692



/SARA C HAMILTON/           Primary Examiner, Art Unit 3697